Citation Nr: 0302656	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  96-23 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 1981 to February 
10, 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDINGS OF FACT


1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  A psychosis manifested to a compensable degree within one 
year of the veteran's discharge from active service.  


CONCLUSION OF LAW

Incurrence of the veteran's psychosis during active duty is 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The evidence and information currently of record are 
sufficient to substantiate the veteran's claim.  Therefore, 
no further development is required to comply with the VCAA or 
the implementing regulations.  

Factual Background

The service medical records (SMRs) reflect that in October 
1981 the veteran had dizziness but had consumed alcohol the 
night before.  A seizure disorder was to be ruled out.  In 
March 1984 he lost consciousness after having consumed 
alcohol the night before.  It was doubted that he had a 
seizure disorder and the diagnosis was a syncopal episode 
which was questionably a hypoglycemic reaction to ingestion 
of alcohol.  In July 1984 he had another episode of loss of 
consciousness.  The diagnosis was a seizure disorder and he 
was given Dilantin.  

An August 4, 1987, treatment record from Dr. Kothapalli 
reflects that the veteran complained of nervousness.  He was 
depressed, unable to work, and nervous.  He felt that 
everyone around him was strange.  He had had this problem 
before and had been on Xanax.  On examination he was very 
depressed and didn't feel like working.  The problem was 
discussed with his mother.  He was given Elavil and it was 
noted that he might need to see a psychiatrist if the problem 
persisted.  

The veteran underwent VA hospitalization in October and 
November 1988 on a holding order initiated by his stepfather.  
He had had wide mood swings and thoughts of suicide.  In 
October 1988 it was noted that he had heard voices.  In 
November 1988 he recognized that his earlier thought of 
people wanting to poison him was unrealistic.  The discharge 
diagnoses included a dysthymic disorder, and adjustment 
disorder of adulthood, and a paranoid personality disorder.  

Treatment records from Sandhills Center for Mental Health 
from 1988 to 2002 reflect that in November 1988 there was a 
tentative diagnosis of major depression, single episode, 
severe, without psychotic features.  In May 1990 he reported 
having heard voices for three years.  He also had had visual 
hallucinations, delusions, and paranoid thinking.  In May 
1991 it was noted that he had been treated for schizophrenia 
and mood disturbance for 2 1/2 years and had a prodromal phrase 
for several years prior to that.  In June 1994 it was 
reported that apparently while in military service he had 
began to have some psychiatric problems and had spoken to a 
psychiatrist during service.  

The discharge diagnosis from a period of VA hospitalization 
in May and June 1990 was chronic schizo-affective 
schizophrenia, with acute exacerbation.

In a June 1995 statement, a childhood friend of the veteran 
reported that in February 1986, after discharge from service, 
the veteran's personality had changed.  He was lethargic, 
apathetic, and very withdrawn.  His speech was slurred and he 
had the classic signs of depression.  There was a profound 
and disturbing change in the veteran's mental state.  

In a July 1995 statement a former employer stated that he had 
first become acquainted with the veteran in February 1986 but 
that in March 1986 the veteran became very depressed and 
would not speak to anyone.  He also became withdrawn.  The 
veteran had been advised to seek the help of a physician.  He 
had seen a physician and had continued to work until he quit 
in April 1987 at which time he was unable to hold a job.  

During VA hospitalization in April 1997 the veteran reported 
having abused alcohol during high school and stated that his 
seizure during service was probably related to "rum fits."  

A VA outpatient treatment (VAOPT) record in May 1997 it was 
reported, for historical purposes, that the onset of his 
psychosis was in 1986.

In October 2001 the veteran's mother stated that upon 
discharge from military service the veteran was very 
different and had spoken of strange things having happened on 
his journey home from his last duty station in Alaska.  He 
had behaved as if he were in a daze and would stare into 
space.  He had initially resisted seeing a physician and 
later had not followed up with Dr. Kothapalli or seen another 
physician.  He seemed to be afraid that someone was after 
him.  He sometimes walked in front of their house with a gun, 
as if on guard duty, and there were times when he spoke about 
poisonous gas.  He spoke of hearing voices.  Eventually the 
veteran had become violent and had been forcibly hospitalized 
at a VA medical facility (in October 1988).

Social Security records, including the underlying medical 
records, reflect that it was determined that the veteran had 
been unable to work since March 1989 due to schizophrenia and 
depression.  

On VA psychiatric examination in December 2001, the veteran's 
medical records were reviewed and his reported seizure during 
service was noted.  He reported that after his inservice loss 
of consciousness he had been sent to a psychiatrist because 
it had been thought that excessive drinking might have caused 
a seizure, and he had been given Dilantin.  However, he 
stated that at that time he had not had any psychiatric 
symptoms.  Around February or March 1987 he began hearing 
voices, had ideas of reference, and was paranoid.  After a 
mental status examination the diagnoses included a 
schizoaffective disorder, a schizotypal personality, and a 
seizure disorder.  

The examiner commented that although the veteran was seen by 
a psychiatrist during service, at that time he had not had 
any symptoms referable to his current psychiatric condition.  
He had been seen by that psychiatrist because of his drinking 
and not because of his current symptoms.  The veteran stated 
that he was first seen for psychiatric treatment in September 
1987 and had been told at that time that he had begun having 
his delusions, hallucinations, and ideas of reference about 
six months previously, which the current examiner felt was 
the onset of his present condition.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis manifests 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

Analysis

It is contended that the veteran's episodes of loss of 
consciousness during service were the first manifestation of 
his current schizophrenia.  However, the service medical 
records show that the episodes were not attributed to any 
psychiatric disorder and there is no other medical evidence 
supporting this contention.  

The record does show that the veteran currently has a 
psychosis.  At the recent VA psychiatric examination, the 
veteran reported that he began hearing voices in February or 
March 1987, that he initially received psychiatric treatment 
in September 1987, and that he had been told at that time 
that he began having delusions and other symptoms about 6 
months earlier.  The VA examiner opined that the veteran's 
current psychosis was manifested six months prior to this 
initial treatment.  

The contemporaneous clinical records clearly document that 
the veteran actually first had psychiatric treatment on 
August 4, 1987.  On that date, the veteran reported a 
recurrence of psychiatric symptoms and was treated with 
Elavil.  The Board further notes that the record contains lay 
evidence of a significant change in the veteran's mental 
status upon his discharge from military service.  Thus, with 
resolution of reasonable doubt in the veteran's favor, the 
Board concludes that the veteran manifested a psychosis to a 
compensable degree within one year of his discharge from 
service.  Accordingly, service incurrence of this disability 
will be presumed. 


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for psychiatric disability is granted.  



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

